RESOLUTION OF THE

ESOP ADMINISTRATIVE COMMITTEE

OF APPVION, INC.

 

 

WHEREAS, the Board of Directors of Appvion, Inc., by resolution dated December
5, 2007, granted the ESOP Administrative Committee (“the “Committee”) the
authority to adopt non-material amendments to the Appvion, Inc. Retirement
Savings and Employee Stock Ownership Plan (the “Plan”); and

 

WHEREAS, the Committee desires to amend the Plan in order to implement certain
Plan-related provisions to the Company’s collective bargaining agreements
covering the West Carrollton Plan, Spring Mill and Appleton Plan employees;

 

WHEREAS, the Committee desires that participants who are involuntarily
terminated due to the sale of Appvion, Inc.’s (“Company”) microencapulated
materials assets to Rise Acquisition, LLC on or about July 30, 2015 shall become
fully vested in their Company contributions; and

 

WHEREAS, the Committee desires to make certain other changes to the Plan to make
certain that its provisions are consistent with the terms of the Appvion, Inc.
Employee Stock Ownership Trust, as amended and restated.

 

NOW, THEREFORE, BE IT RESOLVED, that the Committee does hereby approve and
authorize the execution, delivery and adoption of Amendment Number Five.

 

IN WITNESS WHEREOF, the undersigned have in one or more counterparts, each of
which shall be considered an original, but all of which shall constitute one and
the same document, executed this Resolution on this 10th day of August
            , 2015.

 

 

_/s/ Thomas J. Ferree  _______

Thomas J. Ferree

 

_/s/ Kerry S. Arent__________

Kerry S. Arent

 

_/s/ Kevin M. Gilligan________

Kevin M. Gilligan

 

_/s/ Mark R. Richards________

Mark R. Richards





DB1/ 84182198.3

 

DB1/ 84182198.3

 

--------------------------------------------------------------------------------

 



AMENDMENT NUMBER FIVE
TO THE
APPVION, INC. RETIREMENT SAVINGS AND
EMPLOYEE STOCK OWNERSHIP PLAN
(Amended and Restated Generally Effective as of January 1, 2014)

 

 

The Appvion, Inc. Retirement Savings and Employee Stock Ownership Plan (the
“Plan”) is amended by this Amendment Number Five ("Amendment") in the following
respects, effective as of May 26, 2015, unless otherwise provided below:

 

1.



Effective as of April 1, 2015, Section 2.2(g)(7) shall be renumbered as Section
3.3(c)(7), and effective May 11, 2015, Section 2.2(g)(9) shall be renumbered as
Section 3.3(c)(8).

 

2.



Effective as of the date of this Amendment, Section 1.49 of the Plan is amended
in its entirety to read as follows:

 

“The term ‘Mandatory Profit Sharing Contribution’ means any amounts contributed
by the Company on behalf of a Participant pursuant to Sections 3.2(c),
3.3(c)(5), 3.3(c)(7), 3.3(c)(8) and 3.3(c)(9).”

 

3.



Effective as of the date of this Amendment, Section 3.3(c) of the Plan is
amended by adding the following new subsection (9) at the end thereof:

 

"(9)Allocation of Mandatory Profit Sharing Contributions – One-Time Election for
Certain Bargaining Unit Employees.  A Mandatory Profit Sharing Contribution,
based upon the schedule set forth below, shall be allocated to the Non-ESOP
Profit Sharing Account of (i) each Bargaining Unit Employee (West Carrollton and
Spring Mill) who is an Eligible Employee, and who was hired by the Company prior
to April 1, 2015, or (ii) each Bargaining Unit Employee (Appleton) who is an
Eligible Employee and who was hired by the Company prior to May 11, 2015, and
(iii) makes a one-time affirmative election between October 1, 2015 and October
30, 2015 to cease participation in the Appvion, Inc. Retirement Plan. Beginning
on January 1, 2016, Mandatory Profit Sharing Contributions shall be made on each
Pay Date on behalf of Participants who have met the requirements described in
this Section 3.3(c)(9) and who are employed on the Pay Date, based upon their
Covered Compensation for the applicable Pay Period, based upon their age in
years on their birthday that occurs during the Plan Year, and based upon their
Service in whole years on their Service anniversary date that occurs during the
Plan Year, in accordance with the following schedule:

 







DB1/ 84182198.3

 

DB1/ 84182198.3

 

--------------------------------------------------------------------------------

 



Age+Service    Mandatory Profit Sharing Contribution

 

   0-342% of Covered Compensation

 35-493% of Covered Compensation

 50-644% of Covered Compensation

 65 or more5% of Covered Compensation

 

Notwithstanding the foregoing, for purposes of this Section 3.3(c)(9), that
portion of any Participant’s Period of Service during which the Participant was
classified as a Summer Student, Inter/Co-op Student or Project Employee, as
defined in Section 1.26 of the Plan, shall be disregarded.

 

Notwithstanding the foregoing, a Mandatory Profit Sharing Contribution shall not
be made with respect to a Participant who (i) incurs a Disability and/or (ii) is
an HCE, unless the Committee determines, in its complete discretion, that such
application will not cause the Plan in operation to discriminate in favor of
HCEs and thereby fail to comply with Section 401(a)(4) of the Code."

 

4.



Effective as of the date of this Amendment, Section 4.3 is amended by adding the
following new paragraph at the conclusion thereof:

 

"Effective August 31, 2015, notwithstanding any provision of the Plan to the
contrary, a Participant whose employment is involuntarily terminated due to the
sale of the Company’s microencapsulated materials assets to Rise Acquisition,
LLC on or about July 30, 2015 shall become fully vested in his or her Company
contributions allocated to his or her applicable account under the Plan,
including, but not limited to, the following accounts: (i) Matching Account;
(ii) ESOP Matching Account; (iii) Profit Sharing Account; and (iv) ESOP Profit
Sharing Account."

 

5.



Section 6.2(a) is amended by deleting the first sentence and replacing it as
follows:

 

"(a)At the discretion of the Trustee, the portion of the Fund constituting the
Non-ESOP Component shall be subdivided into Investment Funds that shall be
separately invested."

 

6.



Section 6.12(a) is amended by deleting the first sentence and replacing it as
follows:

 

"(a)The Trustee may obtain an Exempt Loan and use the proceeds of such Exempt
Loan either to purchase Company Stock or to repay interest and/or principal on a
prior Exempt Loan."

 

7.



Section 6.12(a) is amended by deleting the fourth and fifth paragraphs in their
entirety and replacing them as follows:

 



DB1/ 84182198.3

 

DB1/ 84182198.3

 

--------------------------------------------------------------------------------

 

"The Trustee may, in its discretion, elect at the time an Exempt Loan is entered
into, in lieu of the provision in the preceding paragraph providing for the
release of Company Stock from the Suspense Account on the basis of principal and
interest paid during the Plan Year, to release Company Stock from the Suspense
Account solely with reference to principal payments only, subject to the
requirements imposed by Section 54.4975-7 of the Treasury Regulations,
specifically including the following three rules as provided in Section
54.4975-7(b)(8)(ii) of the Treasury Regulations:

 

(1) The Exempt Loan must provide for annual payments of principal and interest
at a cumulative rate that is not less rapid at any time than level annual
payment of such amount for 10 years;

 

(2) Interest included in any payment is disregarded only to the extent it would
be determined to be interest under standard loan amortization tables; and

 

(3) These special rules are not applicable from the time that, by reason of a
renewal, extension or refinancing of an Exempt Loan, the sum of the expired
duration of the Exempt Loan, the renewal period, the extension period and the
duration of the new Exempt Loan exceeds ten 10 years.

 

The Trustee and the Committee reserve the right to extend or reduce the maturity
of any Exempt Loan, whether by amendment or refinancing, or to otherwise alter
the amortization and level of debt service of an Exempt Loan.  The amortization
schedule of each Exempt Loan shall not establish any right on the part of any
Participant to the timing of the release of shares of Company Stock from the
Suspense Account or the allocation of such shares to any Participant’s ESOP
Accounts."

 

8.



Section 6.13 is amended by deleting the first paragraph and replacing it as
follows:

 

"6.13Right of First Refusal

 

Shares of Company Stock distributed by the Trustee to a Participant may be
subject to a “right of first refusal.”  Such shares must not be publicly traded
at the time the right is exercised. Such a “right” shall provide that prior to
any subsequent transfer, the shares shall first be offered in writing to the
Plan and then, if refused by the Plan, to the Company at a price equal to the
greater of (1) the then fair market value of such shares of Company Stock as
determined in good faith by the Trustee from time to time, or (2) the purchase
price offered by a buyer, other than the Company or Trustee, making a good faith
arms-length (as determined by the Trustee) offer to purchase such shares of
Company Stock.  The Plan or the Company, as the case may be, may accept the
Participant’s offer as to part or all of the Company Stock at any time during a
period not exceeding fourteen (14) days after receipt of such offer by the
Trust, or the offer will lapse. The terms and conditions of the offer must be no
less favorable to the Participant than those offered by the independent third
party buyer. A Participant (or the Participant’s Beneficiary) entitled to a
distribution of Company Stock may be required to execute an appropriate stock
transfer agreement (evidencing the right of first refusal) prior to



DB1/ 84182198.3

 

DB1/ 84182198.3

 

--------------------------------------------------------------------------------

 

receiving a certificate for Company Stock. No right of first refusal shall be
exercisable by reason of any of the following transfers:"

 

9.



Section 6.14 is amended by deleting the third sentence and replacing it as
follows:

 

"The “put” option shall provide that, for a period of at least 60 days
immediately following the date the shares are distributed to the holder of the
option, the holder of the option shall have the right to cause the Company, by
notifying it in writing, to purchase such shares at their fair market value, as
determined by the Trustee." 

 

10.



Section 8.8(b) is amended by deleting it and replacing it as follows:

 

"Effective as of May 26, 2015, notwithstanding the preceding or any other Plan
provision to the contrary, any provisions of the Plan which allow the Committee
to direct the Trustee as to specific acts, or which have otherwise been
delegated to the Trustee or some other person or entity pursuant to the terms of
the Trust or the engagement letter ("Engagement Letter") between the Trustee and
the Company, shall be considered deleted in their entirety and rendered null and
void, and be given no effect, and the powers and duties of the Committee to
direct the Trustee shall be only those which are expressly stated in the
Trust.  In the event of a conflict between the Engagement Letter, the Plan, and
the Trust as to the powers and duties of the Trustee and the Committee, the
terms of the Trust shall control."

 

11.



Section 14.1 is deleted and replaced as follows:

 

"14.1Voting of Company Stock

 

(a)The voting of Company Stock held in the Trust shall be subject to the
following provisions:

 

(1)Unregistered Company Stock.  With respect to Company Stock held in the ESOP
Accounts which is not part of a registration-type class of securities (as
defined in Code Section 409(e)(4)), (i) the Participants (or their
Beneficiaries) shall be entitled to direct the Trustee regarding the voting of
Company Stock that is allocated to his or her ESOP Accounts with respect to any
corporate matter which involves the approval or disapproval of any corporate
merger or consolidation, recapitalization, reclassification, liquidation,
dissolution, sale of substantially all assets of a trade or business, or such
similar transaction as the Department of Treasury may prescribe in Treasury
Regulations, and (ii) the Trustee, in its discretion, shall have the right to
vote: (1) the shares of Company Stock that are not allocated to the
Participant’s ESOP Accounts; and (2) the shares of Company Stock allocated to a
Participant’s ESOP Accounts for which a Participant (or Beneficiary) failed to
provide direction to the Trustee on how to vote, or untimely provided direction
to the Trustee regarding the voting of such Company Stock on matters described
in (i) above. On all other corporate matters requiring a vote of the
shareholders, the Trustee, in its discretion, shall have the right to vote any
shares of Company Stock that are not allocated to the Participant’s ESOP
Accounts and any shares of Company Stock allocated to a Participant’s ESOP
Accounts.  If all Company Stock is held as unallocated Company Stock on the
record date when a matter is submitted to a vote of the



DB1/ 84182198.3

 

DB1/ 84182198.3

 

--------------------------------------------------------------------------------

 

Company’s shareholders, the Trustee shall properly vote such Company Stock for
or against any proposal, in its sole discretion.

 

(2)Registered Company Stock.  With respect to Company Stock allocated to a
Participant’s ESOP Accounts which is part of a registration-type class of
securities: (i) the Participants (or their Beneficiaries) shall be entitled to
direct the Trustee with respect to the voting of such Company Stock allocated to
the Participant’s ESOP Accounts on all corporate matters requiring a vote of
stockholders; and (ii) the Trustee, in its discretion, shall have the right to
vote the shares of Company Stock that are not allocated to the Participant’s
ESOP Accounts and the shares of Company Stock allocated to a Participant’s ESOP
Accounts for which a Participant (or Beneficiary) failed to provide direction to
the Trustee on how to vote, or untimely provided direction to the Trustee on the
matters described in (i) above.  If all Company Stock is held as unallocated
Company Stock on the record date when a matter is submitted to a vote of the
Company’s shareholders, the Trustee shall properly vote such Company Stock for
or against any proposal, in its sole discretion.

 

(3)Participant Voting Direction Procedures.  If the Participants (or
Beneficiaries) are entitled to direct the Trustee under 1(i) or (2)(i) above on
how to vote Company Stock allocated to such Participant’s ESOP Accounts, the
Trustee shall establish reasonable procedures and implement such procedures to
carry out its responsibilities under (1)(i) and (2)(i) above.  In addition, the
Company shall provide to the Trustee proxy solicitation materials or other
notices or information statements describing the matter to be voted upon by the
shareholders, and the Trustee may distribute such documentation to each
Participant (or Beneficiary) along with materials that the Trustee prepares. The
Trustee shall provide each Participant (or Beneficiary) with a written direction
form requesting directions as to the manner in which the Participant (or
Beneficiary) wants the Company Stock which is allocated to such Participant’s
ESOP Accounts to be voted by the Trustee.  Each Participant (or Beneficiary)
shall, as a named fiduciary described in ERISA Section 403(a)(1), direct the
Trustee with respect to the voting of such Company Stock which is allocated to
the ESOP Accounts of the Participant (or Beneficiary).  The Trustee shall
establish reasonable procedures and employ such procedures to reasonably
maintain the confidentiality of the direction received by the Trustee from such
Participant (or Beneficiary), it being the intent of the Company to ensure that
the Company (and its directors, officers, Employees and agents) cannot determine
how a Participant (or Beneficiary) directed the Trustee to vote on such
matter.  The Trustee may establish any conditions as to the delivery form (i.e.,
mail, fax, PDF, or Federal Express), manner or time for a Participant (or
Beneficiary) to provide the direction to vote Company Stock allocated to such
Participant’s ESOP Accounts.  Each Participant (or Beneficiary) shall have one
vote per whole share of Company Stock allocated to his or her ESOP Accounts
(unless the by-laws of the Company require the Trustee to vote on an issue in a
manner that reflects a one-man, one-vote philosophy, in which case each
Participant or Beneficiary shall be entitled to direct the Trustee based on the
one vote on an issue philosophy, and the Trustee shall base its direction to
vote on all shares of Company Stock held by the Trust in proportion to the
results of the directions cast on the issue by the Participants (and
Beneficiaries).

 

(4)ERISA Direction Override Requirements.  

 





DB1/ 84182198.3

 

DB1/ 84182198.3

 

--------------------------------------------------------------------------------

 

(A)Notwithstanding any other provision contained in this Plan to the contrary,
compliance with Participant (or Beneficiary) directions which are or would
result in a violation of ERISA or would not be in the best interest of the
Participant (or Beneficiary) shall not be necessary or required, and if the
Participant's (or Beneficiary's) directions to vote are or would result in a
violation of ERISA or would not be in the best interest of the Participant (or
Beneficiary), the Trustee, in its discretion, shall properly vote such Company
Stock in a manner which is in the best interest of the Participants (or
Beneficiaries).

 

(B)If any provision contained in, or action required herein, violates any
provision under ERISA, the provisions under ERISA shall control.”

 

12.



Section 14.2 is deleted and replaced as follows:

 

"[RESERVED]."

 

 

 





DB1/ 84182198.3

 

DB1/ 84182198.3

 

--------------------------------------------------------------------------------